Case 1:16-cv-00276-LEW Document 152 Filed 04/09/21 Page 1 of 6             PageID #: 1314




                        UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE

JEFFREY PAUL BARNARD,                    )
                                         )
                    Plaintiff,           )
                                         )
      v.                                 )             No. 1:16-cv-00276-LEW
                                         )
TROY BIRES,                              )
                                         )
                    Defendant            )

                                         ORDER

      In this action, Jeffrey Paul Barnard (“Plaintiff”) alleges that Troy Bires

(“Defendant”), while serving as a law enforcement officer for the City of Ellsworth,

pointed his service weapon at Plaintiff, without reasonable cause, thereby depriving

Plaintiff of his Fourth Amendment right to be free from excessive force and/or

unreasonable seizures. The particulars of the claim are set forth in Magistrate Judge John

Nivison’s March 22, 2019 Recommended Decision on Defendants’ Motion for Summary

Judgment (ECF No. 68), at pages 17-21.

      The matter has been pending trial since the parties waived objection to the

Recommended Decision, and trial has been postponed due to Plaintiff’s incarceration,

medical complications, and the COVID pandemic. During that time, the parties have

presented the following motions now under advisement:

      1. Defendant’s motion (ECF No. 101) to exclude testimony and exhibits related
         to Plaintiff’s allegations of mishandling of legal documents and related
         mistreatment while in custody (see ECF No. 60).
Case 1:16-cv-00276-LEW Document 152 Filed 04/09/21 Page 2 of 6               PageID #: 1315




       There is no relevant connection between events that may have transpired during

Plaintiff’s incarceration and the claim against Defendant. Nothing within the documents

attempts to speak to the events at issue. Plaintiff’s previous attempt to amend his complaint

to include counts regarding his missing legal documents highlight their irrelevance to the

§ 1983 excessive force claim. The Court has already rejected the Plaintiff’s attempt to

amend his complaint to add counts to which these documents would be relevant. (See ECF.

No. 68, 69).

       The motion is GRANTED. Testimony and exhibits related to treatment Plaintiff

may have received from corrections officers are not relevant to this case and are therefore

excluded.

       2. Defendant’s motions to exclude (ECF Nos. 102, 128) and Plaintiff’s motion
          to supplement exhibit list (ECF No. 120) re. testimony and/or exhibits
          associated with Plaintiff’s hospitalization and ongoing course of treatment
          after being shot (by a different officer) at the conclusion of a police standoff.

       Although Defendant was not the one who shot Plaintiff on June 1, 2014, Plaintiff

argues that Defendant’s actions ignited the chain of events that led to him being shot.

Although Plaintiff’s theory of causation may be tenuous, ultimately the jury will resolve

the issue. Evidence of Plaintiff’s gunshot wound may be relevant to his measure of

damages if the jury finds in his favor as to Defendant’s liability.

       As to whether such evidence should be admissible over a Rule 403 objection, it is

too early to evaluate. I note that the fact of Plaintiff’s gunshot wounds is not in dispute.

Assuming that such injuries may be relevant, it does not necessarily follow that limitless

images and descriptions of the wounds will clear the Rule 403 hurdle.


                                              2
Case 1:16-cv-00276-LEW Document 152 Filed 04/09/21 Page 3 of 6               PageID #: 1316




        Accordingly, I reserve ruling for trial the issues raised in Defendant’s motions (ECF

Nos. 102, 128) and Plaintiff’s motion (ECF No. 120).

        3. Plaintiff’s motion to exclude evidence pertaining to his criminal record
           (ECF No. 122)

        I agree, and so does the Defendant, that the Plaintiff’s criminal record is

inadmissible as propensity evidence. “Rule 403(b) codifies the common law prohibition

against the admission of propensity evidence . . . .” United States v. Lynn, 856 F.2d 430,

434 (1st Cir. 1988).

        “Evidence of prior bad conduct is, however, often admitted for other relevant and

legitimate reasons not intended to reflect upon the character of the accused.” Id. The First

Circuit has provided a clear two-step framework when presented with this type of evidence.

Id. However, the Court cannot deploy this framework until the evidence is offered and the

Court has a chance to evaluate the proponent’s offer of proof and any objections. Also,

Rule 609 provides an additional, more mechanical way in which evidence of Plaintiff’s

criminal convictions may be admitted. Defendant’s prior conviction(s) under Rule 609 will

be admitted if punishable by death or by imprisonment for more than one year. If more

than 10 years have passed since the conviction or release from confinement, whichever is

later, I will have to engage a balancing of the probative value versus prejudicial effect to

Plaintiff.

        Without the benefit of a description of specific convictions, if any, Defendant

wishes to introduce into evidence, I am not prepared to make a categorical ruling on its

admissibility. Plaintiff’s motion is DENIED, without prejudice to Plaintiff’s ability to

object at trial.
                                              3
Case 1:16-cv-00276-LEW Document 152 Filed 04/09/21 Page 4 of 6                PageID #: 1317




       4. Defendant’s motion to conduct a trial deposition via Zoom (ECF No. 133)

       Defendant seeks leave to depose Bartus Tokas remotely using Zoom, a platform

Plaintiff can access in order to participate in the deposition. Plaintiff opposes the request,

but it is apparent that Plaintiff has the means of viewing and hearing the witness and also

communicating his own questions should he have them.

       It is sensible for the parties to depose a witness they both intend to call at trial.

Accordingly, the proposed deposition is authorized, pursuant to Federal Rule of Civil

Procedure 30(b), provided that the deposition is recorded by audiovisual and stenographic

means and is conducted before a court reporter who may also attend by remote means and

who will certify both a transcript and audiovisual recording. Defendant will bear the costs.

By granting the motion, I have not predetermined extent to which a video or transcript will

be admitted in lieu of live testimony. I note this given Defendant’s suggestion he intends

to secure a “trial deposition.”

       The motion is GRANTED.

       5. Plaintiff’s request for telephonic hearing (ECF No. 140)

       Plaintiff would like Defendant to produce his law enforcement “service record.”

Evidently, Plaintiff did not request the same during discovery. Discovery is now closed, so

the request is out of order. Plaintiff otherwise wishes to discuss the logistics of the

upcoming trial, including health and safety concerns and whether Mr. Tokas will appear to

testify. The Court will set a hearing at an appropriate time to discuss these matters. Motion

DENIED.

       6. Plaintiff’s motion for leave to file special verdict form (ECF No. 141)

                                              4
Case 1:16-cv-00276-LEW Document 152 Filed 04/09/21 Page 5 of 6                 PageID #: 1318




       Before the end of trial, I will request of the parties their proposed jury instructions,

to include the special verdict questions they would like me to submit to the jury. Plaintiff’s

motion and attachment are now of record, rendering his motion effectively MOOT.

Plaintiff is advised that he will have further opportunity to offer requests of this kind and

should not offer them by way of motion.

       7. Plaintiff’s motion to appoint counsel (ECF No. 142)

       Plaintiff, understandably, would like assistance presenting his case at trial. The

Court has some interest in this request as well, given the desire to conduct an orderly

proceeding. However, Plaintiff does not have an absolute right to have the public pay for a

lawyer to pursue his cause. Nor am I persuaded that it would be appropriate to have

Defendant or the City of Ellsworth foot the bill.

       This being a civil case, there is no constitutional right to counsel and the
       statutory authority, 28 U.S.C. § 1915, is discretionary. See Cookish v.
       Cunningham, 787 F.2d 1, 2 (1st Cir.1986). Moreover, [a trial court’s denial
       of counsel is] reversible error only if “exceptional circumstances were
       present such that a denial of counsel was likely to result in fundamental
       unfairness impinging on [plaintiffs’] due process rights.” DesRosiers v.
       Moran, 949 F.2d 15, 23 (1st Cir. 1991).

King v. Greenblatt, 149 F.3d 9, 14 (1st Cir. 1998).

       As indicated previously, Plaintiff’s civil action involves a straightforward

application of Fourth Amendment law in the context of an equally straightforward factual

dispute. Plaintiff’s request that the Court secure him counsel is DENIED. However, should

Plaintiff identify an attorney admitted to practice in this Court who is willing to represent

him at trial, the Court will consider a further petition for fees to make that possible.

       8. Plaintiff’s motion for protection and other assistance (ECF No. 143)

                                               5
Case 1:16-cv-00276-LEW Document 152 Filed 04/09/21 Page 6 of 6                 PageID #: 1319




       Plaintiff requests protection from trial in April due to his wife’s recent passing and

also due to dental and mental health concerns. The motion is GRANTED as to this request.

The evidentiary matter of his wife’s dying declaration concerning events that inform this

action – a matter Plaintiff references in his motion – is a matter for trial consideration

absent a prior motion in limine that includes a memorandum of law. The Court will

recognize the declaration as one of Plaintiff’s proposed exhibits, without prejudice to

Defendant’s ability to pose objection.

       Plaintiff also asks that court-sponsored mediation take place to assist in the

settlement of this action. However, although court-annexed alternative dispute resolution

is available, it is a voluntary process. Absent Defendant’s joinder in the request, it will not

be compelled. D. Me. Loc. R. 83.11.

       The entry will be that the motion is GRANTED IN PART and DENIED IN PART.

       SO ORDERED.

       Dated this 9th day of April, 2021.


                                             /s/ Lance E. Walker
                                            UNITED STATES DISTRICT JUDGE




                                              6
